    Case: 1:19-cv-00242 Document #: 55 Filed: 07/11/19 Page 1 of 2 PageID #:192




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RANDY R. LIEBICH,                            )
                                             )
                      Plaintiff,             )
                                             )
        vs.                                  )      Case No. 19-cv-242
                                             )
ILLINOIS DEPARTMENT OF                       )      Hon. Judge Thomas M. Durkin
CORRECTIONS, et al.,                         )      Hon. Magistrate Judge Sunil R. Harjani
                                             )
                      Defendants.            )

                        NOTICE OF DEFENDANTS’ UNOPPOSED
                         MOTION FOR EXTENSION OF TIME

        PLEASE TAKE NOTICE that on Monday, August 5, 2019, at 9:00 A.M., or as soon

thereafter as counsel may be heard, counsel for Defendants shall appear before the Honorable

Thomas M. Durkin, or whomever may be sitting in his stead, in Courtroom 1441 of the United

States District Court, Northern District of Illinois, Eastern Division, 219 South Dearborn Street,

Chicago, Illinois, and shall then and there present Defendants’ Unopposed Motion for Extension

of Time.

                                                    Respectfully submitted,

KWAME RAOUL
Attorney General for Illinois                       By:     /s/ Alan Williams
                                                            Alan Williams
                                                            Assistant Attorney General
                                                            100 W. Randolph St., 13th Floor
                                                            Chicago, Illinois 60601
                                                            T: 312-814-3654, F: 312-814-4425
                                                            ajwilliams@atg.state.il.us




No. 19-cv-242                                                                           Page 1 of 2
    Case: 1:19-cv-00242 Document #: 55 Filed: 07/11/19 Page 2 of 2 PageID #:192




                               CERTIFICATE OF SERVICE

        I hereby certify that on July 11, 2019, the foregoing document, Notice of Defendants’

Unopposed Motion for Extension of Time, was electronically filed with the Clerk of the Court

using the CM/ECF system. Parties of record may obtain a copy through the CM/ECF system.


                                                  Respectfully submitted,

                                                  /s/ Alan Williams
                                                  Alan Williams




No. 19-cv-242                                                                       Page 2 of 2
